345 F.2d 795
UNITED STATES of America ex rel. James A. HOLLAND and JosephD. Brown, Appellants,v.Arthur T. PRASSE, Commissioner of Corrections ofCommonwealth of Pennsylvania and Alfred T. Rundle,Superintendent, State CorrectionalInstitution, Philadelphia, Pennsylvania.
No. 15145.
United States Court of Appeals Third Circuit.
Submitted March 15, 1965.Decided March 19, 1965.

James A. Holland, pro se.
Joseph D. Brown, pro se.
Walter E. Alessandroni, Atty. Gen., Frank P. Lawley, Jr., Deputy Atty. Gen., Harrisburg, Pa., for appellees.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The decision of the district court, 241 F.Supp. 566, will be affirmed upon the sound opinion of Judge Davis sitting therein.